DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) Method to operate a wireless device in a wireless cellular network having plural radio access networks carrying different radio access technologies, the wireless device comprising a communication unit and at least one storage element storing internally network access rights, the communication unit being configured to communicate to a network node being part of the wireless cellular network, the network node belonging to a first radio access network, the method comprising the steps for the communication unit of: 
determining whether a second radio access network supports a different radio access technology than the first radio access network, 

storing measurements indicating the availability of the second radio access network, prior to the step of detecting whether the second radio access network fulfills the predefined set of Amendment and Reply Attorney Docket No. 0088076-000012 Application No. 15/104,292 Page 3 access parameters, wherein said availability of the second radio access network is determined by accessing said stored previous measurements, and
 [[if]] when the detection step indicates that said second radio access network fulfills said set of access parameters: sending a connection release indication to the network node, receiving from the network node a connection release confirmation message, and sending a connection request message to the wireless cellular network with selection of said second radio access network.

8. (Currently Amended) Wireless device configured to operate in a wireless cellular network having plural radio access networks carrying different radio access technologies, the wireless device comprising a communication unit and at least one storage element storing internally network access rights, the communication unit being configured to 
to determine whether a second radio access network supports a different radio access technology than the first radio access network, to detect, 
only in response to determining that the second radio access network supports a different radio access technology than the first radio access network, if the second radio access network of said wireless cellular network fulfills a predefined set of access parameters, wherein said set of access parameters comprises the requirements that the wireless Amendment and Reply Attorney Docket No. 0088076-000012 Application No. 15/104,292 Page 5 device is entitled to access the second radio access network, that said network access rights indicate that the second radio access network is configured as a preferred radio access network and that the second radio access network is available, 
to store measurements indicating the availability of the second radio access network, prior to the step of detecting whether the second radio access network fulfills the predefined set of access parameters, wherein said availability of the second radio access network is determined by accessing said stored previous measurements,  
[[if]] when the detection indicates that said radio second radio access network fulfills said set of access parameters, the communication unit is configured: to send a connection release indication to the network node, to receive from the network node a connection release confirmation, and to send a connection request message to the wireless cellular network with selection of said second radio access network.



Allowable Subject Matter
Claims 1,4-5,7-8,11-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments are persuasive in view of the amended claims; thereby, the combination of all claimed limitation have not been found nor have been fairly suggested in the prior art search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARCOS L TORRES/Primary Examiner, Art Unit 2647